63 N.Y.2d 982 (1984)
In the Matter of Bowley Associates, Ltd., et al., Appellants,
v.
State of New York Insurance Department et al., Respondents, and Automobile Insurance Plan, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued October 16, 1984.
Decided November 15, 1984.
Laurence London and Richard L. Herzfeld for appellants.
Robert Abrams, Attorney-General (Robert S. Hammer, Peter H. Schiff and Richard G. Liskov of counsel), for respondents.
Martin Hertz, Sidney Gaines and Marian Hertz for intervenor-respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Justice Sidney H. Asch at the Appellate Division (98 AD2d 521).